231 Ga. 296 (1973)
201 S.E.2d 418
GEORGE
v.
GEORGE.
28293.
Supreme Court of Georgia.
Submitted October 10, 1973.
Decided October 25, 1973.
*297 W. M. Matthews, Jr., for appellant.
Mildred Kingloff, Jack B. McNeil, R. E. Thomas, for appellee.
NICHOLS, Justice.
The order appealed from in this case, properly construed, is an ex parte temporary restraining order and is thus not an appealable judgment. See Hulsey v. Smith, 223 Ga. 522 (156 SE2d 353).
Language included in such order requiring the appellant to comply with a prior judgment of the court unappealed from does not change the character of such judgment.
Appeal dismissed. All the Justices concur.